USDC IN/ND case 2:20-cv-00256-JTM-JEM document 25 filed 09/21/20 page 1 of 9


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

COUNTRYSIDE BANK,                          )
                                           )
              Plaintiff,                   )
                                           )
              v.                           )      No: 2:20 CV 256
                                           )
CENTRAL MARKET OF INDIANA,                 )
INC., et al.,                              )
                                           )
              Defendants.                  )

                                  OPINION and ORDER

       This is the third time that this case has been removed to federal court. It has been

remanded to state court twice for want of jurisdiction. This matter is now before the

court on plaintiff’s motion to once again remand the case. (DE # 5.) For the reasons that

follow, plaintiff’s motion will be granted.

I.     BACKGROUND

       Countryside Bank1 filed this mortgage foreclosure action on December 27, 2017,

in the Lake County Superior Court. (DE # 3.) The state court complaint alleges state law

causes of action for fraud, breach of promissory notes and mortgages, and seeks

remedies under state law. (Id.)

       On April 4, 2018, defendant Zafar Sheikh, removed the state court action on the

basis of federal question jurisdiction. Countryside Bank v. Naseer, et al., 2:18-cv-132-TLS-




       Plaintiff represents that Countryside Bank’s interest in the subject matter of the
       1

proceedings was acquired by Hinsdale Bank & Trust Company. For the sake of clarity,
Hinsdale Bank & Trust Company will hereafter be referred to as “plaintiff.”
USDC IN/ND case 2:20-cv-00256-JTM-JEM document 25 filed 09/21/20 page 2 of 9


JEM, DE # 1 (N.D. Ind. filed Apr. 4, 2018). On May 15, 2018, Judge Lozano remanded

the case back to the Lake County Superior Court on the ground that the complaint did

not plead any federal claim. Id. at DE # 15.

       On September 17, 2018, defendant Sean Sheikh removed the case to federal court

on the basis of diversity jurisdiction. Countryside Bank v. Naseer, et al., 2:18-cv-347-TLS-

JEM, DE # 2 (N.D. Ind. filed Sept. 17, 2018). On February 5, 2020, Judge Springmann

remanded the case back to the Lake County Superior Court on the ground that the court

lacked diversity jurisdiction. Id. at DE # 58.

       On July 8, 2020, defendant Central Market of Indiana, Inc. (CMI) once again

removed the state court action, in the case now before this court. (DE # 1.) The

purported basis for the present removal is federal question jurisdiction. (Id.)

       Plaintiff now moves to remand this case for a third time, on the basis that: (1) the

notice of removal is untimely; and (2) the state court complaint does not present any

federal question and thus this court lacks subject matter jurisdiction. (DE # 5.) The court

will address the question of jurisdiction first.

II.    LEGAL STANDARD

       Unless Congress provides otherwise, a state claim can be removed to federal

court only if the federal court has original jurisdiction. 28 U.S.C. § 1441(a); Rivet v.

Regions Bank of Louisiana, 522 U.S. 470, 474 (1998). “The party seeking removal has the

burden of establishing federal jurisdiction, and federal courts should interpret the

removal statute narrowly, resolving any doubt in favor of the plaintiff’s choice of forum


                                                 2
USDC IN/ND case 2:20-cv-00256-JTM-JEM document 25 filed 09/21/20 page 3 of 9


in state court.” Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir. 2009); see

also Morris v. Nuzzo, 718 F.3d 660, 668 (7th Cir. 2013). If the district court lacks subject

matter jurisdiction, the action must be remanded to state court pursuant to 28 U.S.C. §

1447(c).

III.   DISCUSSION

       A.     Subject Matter Jurisdiction

       CMI removed this case based on federal question jurisdiction pursuant to 28

U.S.C. § 1331. Section 1331 provides, “[t]he district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.”

“It is well established that such a federal question must be apparent on the face of the

plaintiff’s well-pleaded complaint.” Ne. Rural Elec. Membership Corp. v. Wabash Valley

Power Ass’n, Inc., 707 F.3d 883, 890 (7th Cir. 2013), as amended (Apr. 29, 2013).

       “[A] case can ‘aris[e] under’ federal law in two ways. Most directly, a case arises

under federal law when federal law creates the cause of action asserted.” Gunn v.

Minton, 568 U.S. 251, 257 (2013). “But even where a claim finds its origins in state rather

than federal law . . . we have identified a ‘special and small category’ of cases in which

arising under jurisdiction still lies.” Id. at 258 (quoting Empire Healthchoice Assurance, Inc.

v. McVeigh, 547 U.S. 677, 699 (2006)). “[F]ederal jurisdiction over a state law claim will

lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and

(4) capable of resolution in federal court without disrupting the federal-state balance

approved by Congress.” Id. Where all four of these requirements are met, “jurisdiction


                                               3
USDC IN/ND case 2:20-cv-00256-JTM-JEM document 25 filed 09/21/20 page 4 of 9


is proper because there is a ‘serious federal interest in claiming the advantages thought

to be inherent in a federal forum,’ which can be vindicated without disrupting

Congress’s intended division of labor between state and federal courts.” Id. (quoting

Grable & Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308,

313-14 (2005)).

       In this case, there is no dispute that federal law does not create any of the causes

of action identified on the face of plaintiff’s well-pleaded complaint. Rather, CMI argues

that this court may exercise jurisdiction under § 1331 because plaintiff’s right to relief

necessarily depends on the resolution of a substantial question of federal law. CMI

argues, “although Hinsdale Bank seeks relief that seems to be relying on a default of a

mortgage loan, and ostensibly relies on theories which are posited as state law claims,

they fail to allege that when the Countryside bank granted the loan, it violated not one

but a plethora of federal laws.” (DE # 22 at 6.) CMI then sets forth the factual allegations

alleged in its counterclaims and affirmative defenses. In fact, the statutes CMI cites as

the basis for federal question jurisdiction,2 are the very same statutes identified in CMI’s

counterclaims against plaintiff. (See DE # 2.)

       While CMI claims that there is a substantial issue of federal law that confers

jurisdiction over this case, in reality CMI attempts to establish federal jurisdiction based



       2
        CMI’s notice of removal asserts that the state court complaint presents federal
questions under 18 U.S.C. § 1962(c)-(d) (Federal RICO statute), 15 U.S.C. § 1692 (Fair
Debt Collection Practices Act), 15 U.S.C. § 1691 (Equal Credit Opportunity Act), and 42
U.S.C. § 3601 (Fair Housing Act). (DE # 1 at 2.)

                                              4
USDC IN/ND case 2:20-cv-00256-JTM-JEM document 25 filed 09/21/20 page 5 of 9


on its counterclaims and/or affirmative defenses. However, federal defenses or

counterclaims to a state law claim do not provide a basis for removal. See Franchise Tax

Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S. California, 463 U.S. 1, 14 (1983)

(“[S]ince 1887 it has been settled law that a case may not be removed to federal court on

the basis of a federal defense, . . . even if the defense is anticipated in the plaintiff’s

complaint, and even if both parties admit that the defense is the only question truly at

issue in the case.”); Home Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1748 (2019)

(“Section 1441(a) . . . does not permit removal based on counterclaims at all, as a

counterclaim is irrelevant to whether the district court had ‘original jurisdiction’ over

the civil action.”).

       CMI points to three cases in support of its argument that a substantial question

of federal law confers jurisdiction over this case. None of these cases are at all similar to

the case now before this court. In Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg.,

the Supreme Court held that federal jurisdiction existed over a state law claim where,

apart from the procedural device (a state law quiet-title action), the only remaining

issues arose under federal law, with the potential to affect the national government’s

interests. 545 U.S. 308, 315 (2005) (“Whether Grable was given notice within the

meaning of the federal statute is thus an essential element of its quiet title claim, and the

meaning of the federal statute is actually in dispute; it appears to be the only legal or

factual issue contested in the case.”).




                                                 5
USDC IN/ND case 2:20-cv-00256-JTM-JEM document 25 filed 09/21/20 page 6 of 9


       CMI also points to Evergreen Square of Cudahy v. Wisconsin Hous. & Econ. Dev.

Auth., 776 F.3d 463 (7th Cir. 2015) and Price v. Pierce, 823 F.2d 1114 (7th Cir. 1987). The

Seventh Circuit found that federal jurisdiction existed in these cases because the

resolution of the cases turned on significant issues of federal law, and involved a

“context-free inquiry into the meaning of federal law.” Bennett v. Sw. Airlines Co., 484

F.3d 907, 910 (7th Cir. 2007) (discussing Evergreen); see also Evergreen, 776 F.3d at 467

(“While state law may create the breach-of-contract causes of action, the only disputed

issues involve the proper interpretation of Section 8 and HUD’s implementing

guidance[.]”); Price, 823 F.2d at 1120 (“The argument for a federal rule is particularly

strong in these housing cases; as . . . it would be odd to think that a suit by tenants and

applicants for federally subsidized housing against developers of such housing for

breach of contracts approved by HUD and fundamental to the achievement of HUD’s

objectives under section 1437f would have to be brought in state court and decided in

accordance with state contract law.”).

       In this case, it is not federal law that defines the parties’ obligations to each other,

but their own agreements. State law is not merely a procedural device; the questions at

issue in plaintiff’s state law complaint are fact-bound and situation-specific. See Empire

Healthchoice Assur., 547 U.S. at 701. On the face of the well-pleaded complaint, plaintiff

has asserted only state law causes of action, none of which necessarily depend upon the

resolution of federal law. As master of its complaint, plaintiff was entitled to its forum

of choice and to frame the nature of its claims and requested relief. CMI had the burden


                                              6
USDC IN/ND case 2:20-cv-00256-JTM-JEM document 25 filed 09/21/20 page 7 of 9


of demonstrating the existence of original jurisdiction so as to make removal to this

court proper. It has failed to do so. CMI’s argument that there is a substantial question

of federal law is merely an attempt to do an end-run around the rule against removal

based on federal defenses and counterclaims.

       CMI also argues that the court must consider that federal courts may be more

familiar with the federal statutes that CMI alleges (in its counterclaims) that plaintiff

violated. (DE # 22 at 12.) Both the Supreme Court and the Seventh Circuit have rejected

the argument that a district court should exercise federal jurisdiction on the basis that

the state court would be required to interpret federal law. See Gunn, 568 U.S. 263 (“Nor

can we accept the suggestion that the federal courts’ greater familiarity with patent law

means that legal malpractice cases like this one belong in federal court.”); Hays v. Cave,

446 F.3d 712, 714 (7th Cir. 2006) (“[T]here is nothing unusual about a court having to

decide issues that arise under the law of other jurisdictions; otherwise there would be

no field called ‘conflict of laws’ and no rule barring removal of a case from state to

federal court on the basis of a federal defense.”).

       Finally, CMI also raises a wholly undeveloped argument that plaintiff has

artfully pled its complaint so as to disguise any federal claims, and therefore removal is

proper. (DE # 22 at 4.) “Plaintiffs [] may not avoid removal to federal court by omitting

necessary federal questions from their complaints through artful pleading. While

plaintiffs are entitled to omit federal claims from their complaints so as to avoid federal

jurisdiction, they may not omit necessary federal elements of an included claim.” Ne.


                                              7
USDC IN/ND case 2:20-cv-00256-JTM-JEM document 25 filed 09/21/20 page 8 of 9


Rural Elec. Membership Corp., 707 F.3d at 890; see also Franchise Tax Bd. of State of Cal., 463

U.S. at 22. “Put another way, a ‘plaintiff cannot frustrate a defendant’s right to remove

by pleading a case without reference to any federal law when the plaintiff’s claim is

necessarily federal.’” Ne. Rural Elec. Membership Corp., 707 F.3d at 890 (quoting 14B

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3722 (4th ed.)).

“[I]f federal law creates the claim on which the plaintiff is suing, the fact that he has

omitted from his complaint any reference to federal law will not defeat removal.” Hays,

446 F.3d at 713. Yet, CMI fails to explain how plaintiff artfully pled its complaint, and

appears to have conflated this argument with its argument regarding the existence of a

substantial question of federal law.

       CMI has failed to establish that this court may exercise jurisdiction over this

action pursuant to § 1331.3 Accordingly, the case must be remanded to state court.

       B.     Sanctions

       Both parties have filed motions for Rule 11 sanctions against their opposing

counsel. (DE ## 13, 15.) Rule 11 of the Federal Rules of Civil Procedure prohibits an

attorney from presenting a pleading to the court “for any improper purpose, such as to

harass, cause unnecessary delay, or needlessly increase the cost of litigation.” Fed. R.

Civ. P. 11(b)(1). Further, an attorney may only submit “claims, defenses, and other legal

contentions” that are “warranted by existing law or by a nonfrivolous argument for


       3
         It has already been determined during a prior removal that there is no
jurisdiction pursuant to 28 U.S.C. § 1332. See Countryside Bank, 2:18-cv-347-TLS-JEM at
DE # 58. CMI sets forth no additional basis for jurisdiction.

                                               8
USDC IN/ND case 2:20-cv-00256-JTM-JEM document 25 filed 09/21/20 page 9 of 9


extending, modifying, or reversing existing law or for establishing new law.” Fed. R.

Civ. P. 11(b)(2). The court finds that Rule 11 sanctions are not warranted in this case,

and both motions will be denied.

IV.    CONCLUSION

       For the foregoing reasons, the court:

       1. GRANTS plaintiff Countryside Bank’s motion to remand (DE # 5);

       2. REMANDS this case to the Lake County Superior Court;

       3. DENIES plaintiff Countryside Bank’s motion for sanctions (DE # 13);

       4. DENIES as moot defendant Central Market of Indiana, Inc.’s motion to
       amend/correct and answer (DE # 9);

       5. DENIES as moot defendant Central Market of Indiana, Inc.’s motion to
       disqualify counsel (DE # 10); and

       6. DENIES defendant Central Market of Indiana’s motion to sanction (DE # 15).


                                          SO ORDERED.
       Date: September 21, 2020
                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                               9
